DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. Applicant’s sole argument, that the cited prior art fails to teach an open pored fill material, is not persuasive.  Specifically, getters 8 and 9 are open pored, according to examiner’s broadest reasonable interpretation.  Applicant has failed to provide a special definition for the term in order to preclude one from considering a getter to fall within the parameters of the term.  Therefore, the rejection as set forth below is maintained and made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoeksma, WO 2012/105828 (hereinafter “Hoeksma”).
Regarding claim 1, Hoeksma teaches an explosion protected luminaire (at least in Figure 1), comprising an enclosure (2) having a transluscent section that surrounds an inner space, at least one separating wall (10) having at least one opening, the at least one separating wall dividing the inner space of the enclosure into at least one first section without fill material (section with lights) and at least one second section with fill material (part with getters 8 and 9), wherein the first section without fill material comprises a light source (id) and the first section is transluscent in a region proximate to the light source; and wherein the second section is located behind the at least one separating wall and the fill material is an open pored material (id at Figure 1).
Regarding claim 2, Hoeksma teaches the enclosure comprises a first enclosure part and a second enclosure part that the first enclosure part and the second enclosure part comprising a transluscent material and wherein the at least one separating wall is retained between the two enclosure parts (Figure 1).
Regarding claims 3 and 15, Hoeksma teaches the enclosure is a profile part, into which the fill material is slid in (Figure 1, and p. 4, lines 25-30).
Regarding claims 4 and 16, Hoeksma teaches the at least one separating wall is held at its complete circumference in the enclosure (Figure 1, separating wall 10).
Regarding claims 5 and 17, Hoeksma teaches the at least one separating wall is integrated into the enclosure (Figure 1, separating wall 10).
Regarding claims 7 and 18, Hoeksma teaches a filter is arranged at the at least one opening (p. 4, lines 25-30).
Regarding claims 8 and 19, Hoeksma teaches the filter is an open pored body selected from a porous body (p. 4, lines 25-30).
Regarding claims 9 and 20, Hoeksma teaches the fill material fills the second section of the inner space of the enclosure completely (p. 4, lines 25-30).
Regarding claims 10 and 21, Hoeksma teaches the fill material is pourable fill material (p. 4, lines 25-30).  
Regarding claim 12, Hoeksma teaches the separating wall is a circuit board (4, Fig 1).
Regarding claim 14, Hoeksma further teaches an electronic circuit is arranged in the first section of the inner space (Figure 1, elements 4-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeksma.
Regarding claim 11, Hoeksma teaches the separating wall carries electronic components (Figure 1).  Further, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide the light sources on the separating wall instead of the housing depending upon the intended light emission of the device and overall design concept.
Regarding claim 13, although Hoeksma fails to teach an electronic circuit in the second section of the inner space, it would have been an obvious matter of design choice for one of ordinary skill to place the electronic circuit in either the first or second section of the inner space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875